Title: Thomas Jefferson to Anthony Finley, 7 October 1818
From: Jefferson, Thomas
To: Finley, Anthony


          
            Sir
            Monticello
Oct. 7. 18.
          
          A long absence from home, and long indisposition since my return, and present feeble condition must apologise for this late and short acknolegement of your favor of Aug. 3. I have abandoned all attention to the editions of the Notes on Virginia since the first Paris & London editions. both of those were very correct; but I have but a single copy of each which I could not spare; nor would my age or present habits of life permit me to undertake a revisal of the work or to offer any additions or alterations. such changes have taken place since the first publication, as make the revisal a work of much labor & enquiry. Accept the assurance of my respect.
          
            Th: Jefferson
          
        